Mr. Justice Gary delivered the opinion of the Court. Two cases were commenced in the Circuit Court, in one of which John Griffin and Francis W. Connelly, composing the firm of Griffin & Connelly, were plaintiffs, and in the other William Esch, Frederick Esch, August Esch and Frederick L. Rabe, composing the firm of Esch Bros. & Rabe, were plaintiffs, and in both Seth Piper was defendant. By agreement the cases were tried together in the Circuit Court, and but one record is filed here to show the proceedings in both cases. All the parties were dealers in ice. They formed an association of which Piper was treasurer, and of which many other ice dealers were members, the purpose of which, the appellants 'concede, was illegal, it being in effect to prevent competition in the ice trade. The suits were to recover back money paid by the appellants as membership fees, at the rate of $50 for each ice wagon. The association was formed in July, 1884. Esch Bros. & Rabe remained members until March, 1888, and Griffin & Connelly until March, 1889. Both firms took an active part in the affairs of the association of which they were respect- ' ively members. The theory upon which a recovery was sought was that as the money, was still in the possession of Piper unexpended, there was a place for repentance by the appellants. Without going into detail to show that the money paid in has not remained intact, but has been mingled with much other money, out of which expenses have been paid, and of which large investments have been made in bonds for the use of the association, it is enough to say that during the whole periods that the appellants were respectively members, the money they had paid in was effectively used for the purpose of the association, as a bond of union among the members, to keep them up to their pledges for concerted action in preventing competition. We may dispose of this case as shortly, and upon the same principle, as did the Supreme Court of the case of Liness v. Hessing, 44 Ill. 113. Ms turjoi eausa non oritur aci/io: We must leave these parties as we find them.” The judgments are affirmed.